Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 1 of 9 PageID #: 142



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


                                             )
  JOHN M. KLUGE,                             )
                                             )
                  Plaintiff,                 )
                                             )
  v.                                         )         Case No. 1:19-cv-02462-JMS-DLP
                                             )
  BROWNSBURG COMMUNITY                       )
  SCHOOL CORPORATION,                        )
  JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                )
  Corporation, in his official capacity,     )
  PHIL UTTERBACK, President of the           )
  Brownsburg Community School                )
  Corporation School Board, in his           )
  official capacity,                         )
  JODI GORDON, Human Resources               )
  Director of Brownsburg Community School )
  Corporation, in her official capacity, and )
  BRET DAGHE, Principal of Brownsburg )
  Community School Corporation High          )
  School, in his official capacity,          )
                                             )
                  Defendants.                )


               DECLARATION OF CHRISTINE PAULSEN IN SUPPORT OF
       INDIANA YOUTH GROUP, INC.’S MOTION TO INTERVENE AS A DEFENDANT

  I, Christine Paulsen, declare as follows:

         1.      I am the Chief Executive Officer of Indiana Youth Group, Inc. (“IYG”). I am an

  Indiana resident over eighteen (18) years of age and make this declaration based on my own

  personal knowledge and my review of records maintained by IYG. If called as a witness, I could

  and would testify competently as to the matters set forth herein.

         2.      I have been working with LGBTQ people for approximately ten years, and with

  LGBTQ youth for more than two years. I previously served as the President of Indiana Equality
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 2 of 9 PageID #: 143



  Action, a not-for-profit coalition of statewide and regional organizations dedicated to preventing

  discrimination based on sexual orientation and gender identity. I was also on the founding board

  of Freedom Indiana, a statewide grassroots organization working to update Indiana civil rights law

  to protect Hoosiers from discrimination based on sexual orientation and gender identity in

  employment, housing, and public accommodations.         I later served as campaign manager for

  Freedom Indiana.

          3.      I submit this declaration in support of IYG’s motion to intervene, and to explain

  IYG’s substantial interest in this litigation.

          Background on IYG

          4.      IYG is an Indiana not-for-profit corporation founded in March 1989.        IYG’s

  primary mission is to promote the safety and healthy development of LGBTQ youth in Indiana

  schools and communities,         including   students attending Brownsburg Community School

  Corporation (“BCSC”) schools. IYG is headquartered at 3733 N. Meridian Street, Indianapolis ,

  Indiana, and operates programs throughout Indiana. It is tax-exempt under Section 501(c)(3) of

  the Internal Revenue Code.

          5.      IYG has established several programs to support LGBTQ students in Indiana

  schools. For example, IYG’s LGBTQ Youth Activity Center located in Indianapolis enables

  LGBTQ youth to have a safe, supportive environment apart from whatever they experience at

  home or school. Over 100 unique youth visitors visit IYG’s Activity Center each month. Over

  half of IYG’s visitors are transgender and the proportion of visitors who are transgender has

  steadily been increasing. Students from BCSC schools regularly visit IYG’s Activity Center.

  IYG’s records indicate that at least six transgender students from Brownsburg High School visited

  IYG’s Activity Center in 2018.



                                                    2
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 3 of 9 PageID #: 144



         6.      IYG also provides services and programs that help promote self-acceptance,

  resilience, and positive self-image for LGBTQ students in Indiana schools. For example, IYG has

  established “Gender Verse,” a support group that meets twice a month for transgender and gender

  nonconforming youth. IYG’s records indicate that at least five transgender students from BCSC

  schools participated in Gender Verse within the last year, and at least one such student currently

  participates in Gender Verse regularly.

         7.      IYG has also supported Indiana’s LGBTQ students through an evidence-based self-

  harm prevention program called “Thrive.” Thrive is a no-cost, eight-week program that uses

  cognitive-behavioral therapy to help LGBTQ youth develop positive coping skills and improve

  their self-esteem. The goal is to support the mental health of LGBTQ youth and reduce the risk of

  self-harm. IYG’s records indicate that over 100 Indiana youths have participated in IYG’s Thrive

  program since it began in 2013 and 20 youths participated in Thrive in 2018 alone, approximately

  60% of whom are transgender. IYG’s records indicate that at least six students from Brownsburg

  High School have participated in Thrive, including two transgender students who participated in

  the program in 2018.

         8.      These figures likely underestimate the number of transgender BCSC students who

  have participated in IYG’s programs. IYG only began tracking gender identity information in

  2018, and some participants have chosen not to disclose their gender identity and/or school

  enrollment information for IYG’s records.

         9.      IYG also supports Indiana’s transgender youth by helping and encouraging them to

  become effective public advocates. IYG coordinates public events such as Indiana Pride of Color,

  Youth Advocacy Day, Indy Pride, AIDS Walk, and Out of the Darkness. One purpose of these




                                                  3
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 4 of 9 PageID #: 145



  events is to empower youth not only to advocate for themselves, but to learn how to advocate for

  their community at large.

         10.     IYG plans to expand the programs and services it provides to Indiana’s transgender

  youth. For example, it recently opened a clothing room, where transgender youth can obtain

  clothing that helps them express themselves in a manner consistent with their gender identity. IYG

  also intends to begin offering individual mental health counseling services at no charge to

  transgender and gender nonconforming youth.

         IYG’s Partnership with Indiana Schools

         11.     To further its primary mission of promoting the safety and healthy development of

  LGBTQ youth in Indiana, IYG partners with Indiana schools by providing training for school

  personnel. IYG also assists with the development of policies that protect LGBTQ students from

  discrimination and that promote a diverse, safe, and welcoming learning environment for all

  students.

         12.     IYG has been working with Indiana schools to develop policies to ensure school

  officials treat students in a manner consistent with the students’ gender identity, including policies

  addressing student names, pronouns, and school records. For example, IYG met with the Indiana

  High School Athletic Association in August 2017 to discuss the importance of transgender students

  participating in athletics consistent with their gender identity. In addition, IYG is currently in

  discussions with a school in northern Indiana about updating the school’s policies to prevent the

  exclusion of transgender students from restroom facilities that match their gender identity.

         13.     IYG also provides transgender inclusivity training programs and educational

  workshops for Indiana school officials, parents, and community members. These programs and

  workshops cover topics such as: what it means to be transgender and cisgender (i.e., a person who



                                                    4
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 5 of 9 PageID #: 146



  is not transgender), pronoun usage, and how to be respectful.           IYG has educated school

  corporations and schools across the state about transgender and gender nonconforming youth

  through training sessions and parents’ information nights. For example, IYG gave a presentation

  about sexual orientation and gender identity to the Racial Equity office of Indiana Public Schools

  in May 2019.

         14.     IYG also manages the Indiana GSA Network.             A Gender Sexuality Alliance

  (“GSA”), sometimes called an “Equality Alliance,” is a youth-led organization (typically a school-

  based extracurricular club) that focuses on providing a safe space for LGBTQ youth, addressing

  anti-LGBTQ harassment and discrimination, promoting inclusive and affirming policies, and

  educating people about gender identity and sexual orientation.

         15.     IYG is recognized by the national GSA Network as the administrator of the Indiana

  GSA Network. Through IYG, the Indiana GSA Network is an association of over 50 GSA and

  equality alliance organizations located throughout Indiana. The Network’s mission is to support

  and connect LGBTQ youth across Indiana and to help youth feel safe in expressing their gender

  and sexual orientation.

         16.     To become a member of IYG’s Indiana GSA Network, an applicant group must

  complete an online application that includes information about the group’s name, activities,

  history, and interests. When the applicant is a school-based club, the applicant provides the name

  and location of the school in which the group is based, and contact information for the group’s

  teacher advisor and a student representative. Members must repeat this process on an annual basis

  to maintain active membership in Indiana’s GSA Network. The benefits of membership in the

  Indiana’s GSA Network include access to, and support from, IYG’s GSA coordinator, invitations

  to participate in network sponsored events, access to additional training and resources for operating



                                                   5
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 6 of 9 PageID #: 147



  a successful GSA, and connection to other GSAs in Indiana. Teacher advisors of member

  organizations are also provided access to a forum where they can connect with their counterparts

  from other schools to share information, to coordinate efforts, or for support.

           17.    The Brownsburg High School Equality Alliance (“Equality Alliance”) has been a

  member of the Indiana GSA Network for multiple years. IYG’s records indicate that IYG has been

  working with and supporting the Equality Alliance and its members since 2011. For example,

  students from the Equality Alliance regularly participate in IYG’s annual Youth Summit for

  LGBTQ youth in Indiana, and Brownsburg students took part in the most recent IYG Youth

  Summit in March 2019. As another example, an IYG GSA coordinator traveled to Brownsburg

  High School and met with students from the Equality Alliance and its teacher advisor in both the

  Spring and Fall of 2018. IYG’s GSA coordinator also communicates with the Equality Alliance’s

  teacher advisor.

           Interest in the Kluge Litigation

           18.    Starting in 2018, I became aware that Plaintiff John Kluge, a teacher at Brownsburg

  High School, was refusing to address transgender students in a manner respectful of their gender

  identities.

           19.    As a result of Mr. Kluge’s actions, IYG was required to devote resources to support

  affected transgender students at Brownsburg High School. For example, IYG staff spent time

  during Gender Verse meetings counseling transgender students from Brownsburg High School

  who described feeling stigmatized, singled out and excluded by Mr. Kluge’s refusal to address

  them by their names, correct pronouns and honorifics. If not for Mr. Kluge’s conduct during the

  2018 school year, IYG staff could have spent that time working with other transgender youth or

  addressing other issues that affect LGBTQ youth across Indiana.



                                                   6
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 7 of 9 PageID #: 148



         20.     In addition, as a result of Mr. Kluge’s conduct and his lawsuit against BCSC, IYG

  is presently forced to devote staff resources to addressing questions from concerned students at

  Brownsburg High School not only about the lawsuit, but also about whether these students will be

  able to attend school in the future in an environment in which they feel safe, respected, and secure.

  The resources spent addressing this lawsuit and the potential consequences to Brownsburg students

  if Mr. Kluge obtains the relief he seeks come at the expense of other matters IYG might seek to

  pursue in keeping with its missions.

         21.     Referring to a student using the name and pronouns that align with the student’s

  gender identity is essential to IYG’s mission of creating a safe environment that promotes the

  healthy development of transgender students and allows them to realize their full potential in

  school with equal access to all education programs and activities. IYG’s records indicate that

  transgender students in Indiana schools frequently report to IYG staff feeling ostracized,

  stigmatized, and unsafe at schools where school officials have refused to address them in a manner

  consistent with their gender identities. As a result, IYG has been required to expend resources

  helping these students cope with the resulting distress they have experienced and the impact on

  their education.

         22.     A court order holding that an Indiana school corporation cannot require a teacher

  to address students in a manner consistent with who they are, which is among the relief Mr. Kluge

  seeks, would seriously undermine IYG’s primary mission to promote the safety and healthy

  development of LGBTQ youth at BCSC schools and throughout Indiana schools. Furthermore,

  such a court order would require IYG to devote additional time and resources to supporting

  transgender students negatively affected by such an outcome. Based on my experience, impacted

  students would seek support from IYG’s Gender Verse group, or from another IYG program that



                                                   7
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 8 of 9 PageID #: 149



  supports transgender students, such as Thrive, to address these issues. These programs would not

  have the time or resources to address the increased demand in addition to other issues of concern

  to transgender youth. Once IYG begins offering individual counseling services, impacted youth

  also would be likely to seek counseling from IYG in response to such an outcome. IYG would

  have to spend time and effort helping these students that it could have spent helping other students

  or addressing other issues.

         23.     In addition to its own interests, as the operator of the Indiana GSA Network, IYG

  represents the interests of its member organizations, including the Brownsburg High School

  Equality Alliance. The Equality Alliance has indicated to IYG that part of its mission is to create

  a safe and inclusive environment for LGBTQ students at Brownsburg High School. The Equality

  Alliance has also indicated to IYG that some of its members are transgender students, and that the

  Equality Alliance and its members believe that school personnel should recognize a transgender

  student by the name and pronouns that are consistent with the student’s gender identity. IYG

  represents the interests of the Equality Alliance and its member students with respect to defending

  inclusive policies that promote safe and welcoming environment for all students, including

  transgender students at Brownsburg High School.




                                                   8
Case 1:19-cv-02462-JMS-DLP Document 22-1 Filed 08/22/19 Page 9 of 9 PageID #: 150
